The Chancellor,
to ascertain whether the ends of justice, and the interest of the parties, required a sale the whole, or only of a part of the premises, Ordered, that in case the master, employed to make the sale, should have doubts on that point, he should, then, before he proceeded to a sale, cause a map of the whole premises to be made, and report the same with the facts and reasons on which his doubts *487arose, respecting the propriety of selling the *whole or only a part of the premises, to the end that directions might thereupon be given. And, with respect to the interest and principal to grow due, and payable thereafter, the following order was entered:
“And, inasmuch as it appears by the bill, and the said master’s report, that the said mortgage is to secure the principal sum of 3,000 dollars, which is not yet payable, and the interest thereof, which is payable, annually, on every first day of April, and that, therefore, interest will become payable to the plaintiffs hereafter, as well as the said principal sum which ought to be raised out of the said mortgaged premises, by future sales thereof, in case the whole of the said premises shall not be sold under the foregoing order of sale: it is, therefore, further ordered, that the plaintiffs shall be at liberty hereafter, and from time to time, as the said annual interest shall become payable, or when the said principal sum shall become due, to go before a master upon the foot of this decree, and obtain a report as to the sum then due and payable, to the end that such report being made to this Court, an order may thereupon be made, for a further sale of the residue of the mortgaged premises, or parts thereof, to satisfy what shall so be reported due, with the costs attending such report and sale.” (a)

 Vide Marshall v. Thompson, (3 Munford’s Rep. 412.) where a similar order was granted in chancery, in respect to the future arrears of an annuity.